DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021, has been entered.
 
3.	 Claim 1 has been amended. Claims 2-3 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1 and 4-20 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 16, 2020.

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-5 and 7-20 under 35 U.S.C. 103 as being unpatentable over Loretz et al. (US 2017/0346123 A1), has been overcome based on the 

6.	The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Loretz et al. (US 2017/0346123 A1), as applied to Claims 1 -5 and 7-20, and in further view of Nagashima et al. (US 4,814,241), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-10 of the Remarks dated February 16, 2021.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshie et al. (US 2012/0135278 A1).

With regard to Claim 7, Yoshie et al. disclose in Figures 1 and 6, wherein the electrolyte further contains solvent, which is at least one of ether (paragraph 0054).  Yoshie et al. do not specifically disclose wherein in the electrolyte, the concentration of the active substance is 0.1-15 mol/L. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an active substance having a concentration of 0.1-15 mol/L in the electrolyte, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.


With regard to Claim 9, Yoshie et al. disclose in Figures 1 and 6, wherein the electrode particles are at least one of graphite, carbon powder and silicon (paragraphs 0047-0048).
With regard to Claim 10, Yoshie et al. disclose in Figures 1 and 6, wherein the electrode particles are graphite (paragraphs 0047-0048); the average particle diameter of the electrode particles is 0.01-100 µm (paragraph 0050), which meets the claimed limitation of 1-100 µm. 
With regard to Claim 11, Yoshie et al. disclose in Figures 1 and 6, a slurry electrode, called a negative electrode solution, comprising: a bipolar plate (1), a current collector (3), and a slurry electrode reservoir, called  a tank (5), configured to store electrode slurry (6); wherein, with regard to the two opposite sides of the bipolar plate (1), one side is adjacent to the current collector (3), and the other side is arranged with a slurry electrode cavity, formed by casing (4), that is open on one side, and the open side of the slurry electrode cavity (4) is covered with an ion exchange membrane, called a separator (2); an electrode slurry inlet flow channel, called a flow-in port (8a), and an electrode slurry outlet flow channel, called a flow-out port (8b), are arranged and extended between the bipolar plate (1) and the slurry electrode cavity (4), the electrode slurry inlet flow channel (8a) is connected with an outlet , called a flow-out port (9b), of the slurry electrode reservoir (5), and the electrode slurry outlet flow channel (8b) is connected with an inlet, called a flow-in port (9a), of the slurry electrode reservoir (5), so that the electrode slurry (6) is circulated between the slurry electrode cavity (4) and the slurry electrode reservoir (5); the electrode slurry (6) is the electrode slurry recited above (paragraphs 0031-0033).
With regard to Claim 12, Yoshie et al. disclose in Figures 1 and 6, wherein the depth H of the slurry electrode cavity, formed by casing (4), is 5mm (paragraph 0157), which meets the claimed limitation of 0.1-10mm; the volume of the slurry electrode cavity, formed by casing (4), is 20% or lower than the volume of the bipolar plate (1) (paragraph 0032), which meets the claimed limitation of 5-90% of the volume of the bipolar plate (1). 
With regard to Claim 13, Yoshie et al. disclose in Figures 1 and 6, wherein the depth H of the slurry electrode cavity, formed by casing (4), is 5mm (paragraph 0157), which meets the claimed limitation of 0.5-5mm; the volume of the slurry electrode cavity, formed by casing (4), is 20% or lower than the volume of the bipolar plate (1) (paragraph 0032), which meets the claimed limitation of 10-50% of the volume of the bipolar plate (1). 
 With regard to Claim 14, Yoshie et al. disclose in Figures 1 and 6, wherein the slurry electrode cavity, formed by casing (4), is arranged with fluid channel, called a pipe (7) (paragraph 0031), which is meandering (paragraphs 0074-0075), which can be interpreted as serpentine-shaped flow channel, interdigitated flow channel, or parallel flow channels. 
With regard to Claim 15, Yoshie et al. disclose in Figures 1 and 6, wherein the slurry electrode cavity, formed by casing (4), is arranged with at least one baffle plate, 
With regard to Claim 16, Yoshie et al. do not specifically disclose wherein angle between the extension direction of the electrode slurry inlet flow channel and the horizontal direction is 0°-90°; and angle between the extension direction of the electrode slurry outlet flow channel and the horizontal direction is 0°-90°. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the angle between the extension direction of the electrode slurry inlet flow channel and the horizontal direction to be 0°-90°; and angle between the extension direction of the electrode slurry outlet flow channel and the horizontal direction to be 0°- 90°, since such a modification would only involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV). 
With regard to Claim 17, Yoshie et al. do not specifically disclose wherein angle between the extension direction of the electrode slurry inlet flow channel and the horizontal direction is 45°-90°; and angle between the extension direction of the electrode slurry outlet flow channel and the horizontal direction is 45°-90°. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the angle between the extension direction of the electrode slurry inlet flow channel and the horizontal direction to be 45°-90°; and angle between the extension direction of the electrode slurry outlet flow channel and the horizontal direction to be 45°-90°, since such a modification would only involve a mere change in 
With regard to Claim 18, Yoshie et al. disclose in Figures 1 and 6, a redox flow battery (A), comprising a slurry electrode, called a negative electrode cell (1), an opposite electrode, called a positive electrode cell (10), and a membrane, called a separator (2), put between the slurry electrode (1) and the opposite electrode (10), wherein the slurry electrode (1) is the slurry electrode recited above (paragraphs 0031-0035). 
With regard to Claim 19, Yoshie et al. disclose in Figures 1 and 6, wherein the opposite electrode (10) comprises a porous electrode, an opposite bipolar plate (12), an opposite current collector (14), and an electrolyte reservoir (13) configured to store opposite electrolyte that contains opposite active substance (paragraphs 0040-0042); the porous electrode is adjacent to the opposite bipolar plate (12), and the opposite bipolar plate (12) is adjacent to the opposite current collector (14); and the opposite bipolar plate (12) is arranged with electrolyte flow channels (formed from porosity), so that the opposite electrolyte (13) is in contact with the porous electrode (paragraphs 0040-0042). 
With regard to Claim 20, Yoshie et al. disclose in Figures 1 and 6, a stack, comprising the flow battery (A) recited above (paragraph 0025).

10.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshie et al. (US 2012/0135278 A1), as applied to Claims 1 and 7-20 above, and in further view of Nagashima et al. (US 4,814,241).

Nagashima et al. disclose a flow battery including an electrode slurry comprising an electrolyte and an active material. Nagashima et al. disclose the electrode slurry is prepared by adding predetermined amounts of hydrochloric acid and hydrobromic acid or sulfuric acid to chromic chloride and chromous chloride as an active material for a negative electrode and ferrous chloride and ferric chloride as active materials for a positive electrode, and dissolving the mixture in distilled water (column 4, lines 7-15). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use at least one of a metal halide including at least one of a metal chloride or a metal bromide, and further including at least one of aluminum chloride, aluminum bromide, ferric chloride, ferrous chloride, ferric bromide, chromium chloride, titanium chloride, cupric chloride, nickel chloride, cobaltous chloride, and zinc chloride as the active substance in the electrode slurry of Yoshie et al., because Nagashima et al. teach that these materials are known in the art as active materials in flow batteries and the cell resistivity is effectively reduced and the solubility of the active material is improved (column 3, lines 15-18).

Response to Arguments
11.	Applicant’s arguments, see pages 6-10, filed February 16, 2021, with respect to the rejection(s) of Claims 1-5 and 7-20 under 35 U.S.C. 103 as being unpatentable over Loretz et al. (US 2017/0346123 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshie et al. (US 2012/0135278 A1).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725